      Case 2:20-cv-01506-TLN-AC Document 8 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID PERRYMAN,                                     No. 2:20-cv-1506 AC P
12                        Plaintiff,
13            v.                                          ORDER FOR PAYMENT OF INMATE
                                                          FILING FEE
14    CALIFORNIA SUPERIOR COURT,
      COUNTY OF SACRAMENTO, et al.,
15
                          Defendants.
16

17
     To: Director of the California Department of Corrections and Rehabilitation, 1515 S Street,
18
     Sacramento, California 95814:
19
             Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay the statutory
20
     filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20 percent
21
     of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the average
22
     monthly balance in plaintiff’s account for the 6-month period immediately preceding the filing of
23
     this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee, plaintiff will
24
     be obligated to make monthly payments in the amount of twenty percent of the preceding month’s
25
     income credited to plaintiff’s trust account. The California Department of Corrections and
26
     Rehabilitation is required to send to the Clerk of the Court the initial partial filing fee and
27
     thereafter payments from plaintiff’s prison trust account each time the amount in the account
28
                                                          1
      Case 2:20-cv-01506-TLN-AC Document 8 Filed 07/31/20 Page 2 of 2

 1   exceeds $10.00, until the statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
 2           Good cause appearing therefore, IT IS HEREBY ORDERED that:
 3           1. The Director of the California Department of Corrections and Rehabilitation or a
 4   designee shall collect from plaintiff’s prison trust account an initial partial filing fee in
 5   accordance with the provisions of 28 U.S.C. § 1915(b)(1) as set forth in this order and shall
 6   forward the amount to the Clerk of the Court. The payment shall be clearly identified by the
 7   name and number assigned to this action.
 8           2. Thereafter, the Director of the California Department of Corrections and Rehabilitation
 9   or a designee shall collect from plaintiff’s prison trust account monthly payments in an amount
10   equal to twenty percent (20%) of the preceding month’s income credited to the prisoner’s trust
11   account and forward payments to the Clerk of the Court each time the amount in the account
12   exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2), until the $350.00 filing fee for this
13   action has been paid in full. The payments shall be clearly identified by the name and number
14   assigned to this action.
15           3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
16   signed in forma pauperis affidavit on the Director, California Department of Corrections and
17   Rehabilitation, 1515 S Street, Sacramento, California 95814.
18           4. The Clerk of the Court is directed to serve a copy of this order on the Financial
19   Department of the court.
20   DATED: July 31, 2020
21

22

23

24

25

26

27

28
                                                          2
